FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 09-50271
               v.                             D.C. No.
                                            3:08-cr-03499-
DAVID YEPEZ,                                    LAB-1
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                  No. 09-50409
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          3:08-cr-02350-L-1
AUDENAGO ACOSTA-MONTES,
                                                ORDER
              Defendant-Appellee.
                                      
                    Filed March 1, 2012


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that these cases be reheard en banc pursuant to Cir-
cuit Rule 35-3. The three-judge panel opinion shall not be
cited as precedent by or to any court of the Ninth Circuit.

  Judge Christen did not participate in the deliberations or
vote in these cases.




                             2595